DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Applicant’s amendment of claim 22 in the paper of 5/13/2022, is acknowledged.  Applicants' arguments filed on 6/15/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-6, 9-14, 16-19 and 22 are still at issue and are present for examination.  

Election/Restrictions

	Applicant's election with traverse of Group 1, claims 1-9, to a yeast and the Species of “a decreased level of PTK2”, in the paper of 9/22/2017, is acknowledged.  
Claims 10-14, 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 22 is/are rejected under 35 U.S.C. 103 as being patentable over Albers et al. (US 2013/0295620), Erez and Kahana (Biochemical and Biophysical Research Communications, Vol 295, pp 1142-1149, 2002, see IDS) and Walker et al. (BMC Genomics Vol 15, pp Article No.: 552, JUL 3 2014).
This rejection was stated in the previous office action as it applied to previous claims 1-6, 9 and 22.  In response to the rejection applicants have amended claim 22 and argue the rejection as it applies to claims 1-6, 9 and 22.  
	Albers et al. teach methods for producing recombinant strains of Saccharomyces cerevisiae with introduced genes coding for xylose reductase, xylitol dehydrogenase and xylulokinase with improved ethanol production, improved xylose conversion and reduced xylitol production.  Albers et al. further teach recombinant Saccharomyces cerevisiae made by the taught methods such as the recombinant Saccharomyces cerevisiae strain Taurus 10 with deposit number CBS128141 (see claim 10 and supporting text).  Albers et al. teach methods of use of said strain(s) for anaerobically fermenting lignocellulosic raw materials into ethanol.  Albers et al. teach the use of the above Saccharomyces cerevisiae strains in the fermentation of different lignocellulosic materials or waste materials from maize or bagasse comprising, in addition to glucose, considerable amounts of the sugar xylose.
Erez and Kahana teach the deletions of SKY1 and PTK2 in recombinant Saccharomyces cerevisiae and the effect on ion homeostasis.  Erez and Kahana disclose a recombinant Saccharomyces cerevisiae yeast engineered to exhibit a decreased level of functional PTK2 polypeptide.  While Erez and Kahana do not specifically examine imidazolium-based ionic liquid toxicity or the production of ethanol, increased tolerance to imidazolium-based ionic liquid toxicity and an increased rate of ethanol production are considered inherent properties of the taught PTK2 deleted Saccharomyces cerevisiae.  Erez and Kahana do teach that deletion of PTK2 inhibits Pma1p activity and thus decreases the H+ gradient which leads to the observed phenotype.  Erez and Kahana teach that this H+ gradient/plasma membrane potential is the key factor affecting the uptake of various solutes, including various cations including polyamines.  Erez and Kahana further teach that the deletion the trk1,2Δptk2Δ cells showed increased tolerance to low pH and improved growth in low K+ (see abstract and supporting text).
Walker et al. teach that wine fermentation is a harsh ecological niche, including initial high osmotic pressure and acidity of grape juice, followed by nutrient depletion and increasing concentrations of ethanol as the fermentation progresses, to which wine yeast are well adapted.  
Walker et al. teach the genome-wide identification of the “Fermentome” genes required for successful and timely completion of wine-like fermentation by Saccharomyces cerevisiae.  Walker et al. teach the identification of 93 genes whose deletion resulted in the duration of fermentation being at least 20% longer than the wild type.  Walker et al. teach that an extreme phenotype of “stuck” fermentation was observed for a number of these deletions (9 genes), including PTK2 (Figure 2 and supporting text) although this “stuck” fermentation was specific to specific sugars and was also associated with additional phenotypes.    A closer examination of the results of Walker et al.’s data shows that the “stuck” fermentation was not associated with glucose but rather fructose.  
Before the effective filing date of the claimed invention a person having ordinary skill in the art to which the claimed invention pertains would have been motivated to engineer the Saccharomyces cerevisiae strain, Taurus 10 with deposit number CBS128141, taught by Albers et al. with a deletion or disruption of the functional protein kinase 2 (PTK2) polypeptide as taught by Erez and Kahana and Walker et al. as a means of increasing the fermentation of xylose by the recombinant Saccharomyces cerevisiae for the production of ethanol.  The motivation for the deletion or disruption of PTK2 comes from the PTK2 deletion associated phenotypes of oxidative stress resistance, starvation resistance and ethanol resistance.  The expectation of success is high based upon the high level of skill in the art as exemplified by Albers et al., Erez and Kahana and Walker et al. who teach all the strains and methods required.
Applicants Response:
Applicants traverse the rejection on the basis that after summarizing applicants interpretation of the teaching of the references, applicants submit that Walker et al. identified PTK2 in a screen for protracted fermentation in high sugar media and concluded that it was a gene that if deleted had minimal effect on growth but resulted in failure to AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6Application Number: 15/154,537Dkt: 800.121US1Filing Date: May 13, 2016Title: RECOMBINANT YEAST HAVING INCREASED TOLERANCE TO IONIC LIQUIDS AND METHODS OF USEachieve timely completion of fermentation (see Figure 2C). The phenotype of the PTK2 deletion was stated to be an 'extreme' phenotype (see abstract; "stuck" fermentation). 
Applicants further submit that Walker et al. teach away from preparing a yeast strain useful to ferment xylose that had a deletion in PTK2 because Walker et al. disclose that deletion of PTK2 results in a failure to timely complete fermentation, and thus one of skill in the art would not prepare a yeast strain useful to ferment xylose that had a deletion in PTK2.
Applicants claims and applicants complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
As stated previously and above, a person having ordinary skill in the art to which the claimed invention pertains would have been motivated to engineer the Saccharomyces cerevisiae strain, Taurus 10 with deposit number CBS128141, taught by Albers et al. with a deletion or disruption of the functional protein kinase 2 (PTK2) polypeptide as taught by Erez and Kahana and Walker et al. as a means of increasing the fermentation of xylose by the recombinant Saccharomyces cerevisiae for the production of ethanol.  The motivation for the deletion or disruption of PTK2 comes from the PTK2 deletion associated phenotypes of oxidative stress resistance, starvation resistance and ethanol resistance.
In response to applicants submission that Walker et al. identified PTK2 in a screen for protracted fermentation in high sugar media and concluded that it was a gene that if deleted had minimal effect on growth but resulted in failure to AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6Application Number: 15/154,537Dkt: 800.121US1Filing Date: May 13, 2016Title: RECOMBINANT YEAST HAVING INCREASED TOLERANCE TO IONIC LIQUIDS AND METHODS OF USEachieve timely completion of fermentation (see Figure 2C) and the phenotype of the PTK2 deletion was stated to be an 'extreme' phenotype, careful examination of the results of Figure 2C shows that this “stuck” phenotype is NOT associated with the glucose, a major lignocellulosic sugar, but rather fructose.  Thus Walker et al. does not teach away from the deletion of PTK2.  Further as stated above, Walker et al. teaches that the additional phenotypes of oxidative stress resistance, starvation resistance and ethanol resistance are associated with PTK2 deletion.
Thus, claims 1-6, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Albers et al. (US 2013/0295620), Erez and Kahana (Biochemical and Biophysical Research Communications, Vol 295, pp 1142-1149, 2002, see IDS) and Walker et al. (BMC Genomics Vol 15, pp Article No.: 552, JUL 3 2014).

Remarks
No claim is allowed.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






rgh
8/16/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652